     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 1 of 45
                                                                           1

1                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
2

3     UNITED STATES OF AMERICA,          :     CRIMINAL ACTION
                                               No. 18-10385-NMG-1
4           Plaintiff,                   :

5                 v.                     :

6     ROGER KNOX,                        :

7           Defendant.                   :

8     : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : : :

9                      BEFORE THE HONORABLE M. PAGE KELLEY,
                          UNITED STATES MAGISTRATE JUDGE
10                              DETENTION HEARING

11    APPEARANCES:

12    For the United States              United States Attorney's Office
      of America:                        BY: ERIC S. ROSEN, AUSA
13                                       1 Courthouse Way, Suite 9200
                                         Boston, MA 02210
14
      For the Defendant:                 WILLIAM H. CONNOLLY, ESQ.
15                                       20 Park Plaza, Suite 1000
                                         Boston, MA 02210
16

17                                             U. S. District Court
                                               1 Courthouse Way
18                                             Boston, Massachusetts 02210
                                               Wednesday, October 24, 2018
19                                             1:23 p.m.

20    Proceedings recorded by electronic sound recording; transcript
      produced by transcription service.
21    _______________________________________________________________

22                          JANICE RUSSELL TRANSCRIPTS
                                1418 Red Fox Circle
23                             Severance, CO 80550
                                   (757) 422-9089
24                            trussell31@tdsmail.com

25
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 2 of 45
                                                                             2

1                                       INDEX

2

3     EXHIBITS:                                            Marked     Received

4           G-1 thru 7                                       8         8

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 3 of 45
                                                                              3

1                              P R O C E E D I N G S

2                THE COURTROOM DEPUTY:     -- 24, 2018 and we're on the

3     record in Criminal Case No. 18-10385, the United States of

4     America versus Roger Knox, the Honorable M. Page Kelley

5     presiding.

6                Would counsel please identify themselves for the

7     record?

8                MR. ROSEN:    Good afternoon, your Honor.      Eric Rosen

9     for the Government.

10               THE COURT:    Good afternoon.

11               MR. CONNOLLY:    Good afternoon, your Honor.         Bill

12    Connolly for Roger Knox.

13               THE COURT:    Good afternoon, Mr. Connolly.

14               Good afternoon, Mr. Knox.

15               THE DEFENDANT:    Good afternoon, your Honor.

16               THE COURT:    So we're here for the detention hearing

17    and also arraignment.

18               And is your client ready to be arraigned?

19               MR. CONNOLLY:    I don't think he is at this moment,

20    your Honor.    We've been preparing for detention.        The Court's

21    probably aware, I got appointed recently.

22               THE COURT:    Sure.

23               MR. CONNOLLY:    I've had to dedicate or focus my

24    attention on gathering information for that aspect of the case.

25    If the Court would like to arrange [sic] Mr. Knox, if somebody
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 4 of 45
                                                                          4

1     has a copy of the indictment -- he was indicted yesterday --

2                THE COURT:    Sure.

3                MR. CONNOLLY:    -- I could review it with him either

4     before or after detention and we can certainly do the

5     arraignment today.

6                THE COURT:    Okay.   Why don't we just take a minute and

7     we'll turn off your microphone.

8                MR. CONNOLLY:    Sure.

9                THE COURT:    I certainly understand the time.

10               Sir, it's just to get you, the speedy trial clock

11    running and get you to enter a plea of not guilty today.

12    That's what we're doing.

13               THE DEFENDANT:    Okay.

14               THE COURT:    But why don't you just turn the --

15         (Pause)

16               THE COURT:    -- do you understand in a general way what

17    it is that you're charged with?

18               THE DEFENDANT:    Yes, your Honor.

19               THE COURT:    Okay.

20               So I'm going to ask the Government to state the

21    charges and the maximum possible penalties.

22               MR. ROSEN:    Your Honor, he's been charged by a grand

23    jury with two counts.       First is a conspiracy to commit

24    securities fraud, in violation of Title 18, United States Code,

25    Section 371, and the second is securities fraud with -- and --
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 5 of 45
                                                                            5

1     as well as aiding and abetting, in, in violation of Title 15,

2     United States Code, Sections 78j(b), 78f(f), and United States

3     Code, Section 2.

4                The substantive securities fraud count carries up to

5     20 years in prison, 3 years of supervised release, and a fine

6     of $5 million.     And the, the charge of securities -- commit --

7     conspiracy to commit securities fraud provides for a sentence

8     of no greater than five years in prison, three years of

9     supervised release, and a fine of $250,000, or twice the, the

10    gain or loss of the offense.

11               THE COURT:    Okay.   And a hundred dollar special

12    assessment for each count.

13               MR. ROSEN:    That is correct.

14               THE COURT:    Okay.

15               So, sir, if you'll stand up, we'll do the arraignment.

16         (Defendant complies)

17               THE COURTROOM DEPUTY:     Mr. Knox, as to Count 1 of the

18    indictment charging you with conspiracy to commit securities

19    fraud, in violation of Title 18, United States Code, Section

20    371, how do you plead, guilty or not guilty?

21               THE DEFENDANT:    Not guilty.

22               THE COURTROOM DEPUTY:     As to Count 2 of the indictment

23    charging you with securities fraud, in violation of Title 15,

24    United States Code, Sections 78j(b) and 78f(f), and aiding and

25    abetting, in violation of Title 18, United States Code, Section
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 6 of 45
                                                                             6

1     2, how do you plead, guilty or not guilty?

2                THE DEFENDANT:       Not guilty.

3                THE COURTROOM DEPUTY:       Thank you

4                THE COURT:    Okay.    Thank you very much.

5                And let's go ahead now and set the initial status

6     conference.    And how about Monday, December 17th, at 10:20

7     a.m.?

8                MR. ROSEN:    Okay.

9                THE COURT:    How's that for you, Mr. Connolly?

10               MR. CONNOLLY:    Just look at my calendar, your Honor.

11    You say December 17?

12               THE COURT:    Yes.

13               MR. CONNOLLY:    That's fine, your Honor.

14               THE COURT:    Okay.    And do you agree to exclude the

15    time between the date of the indictment on October 23rd to the

16    17th?

17               MR. CONNOLLY:    Yes, your Honor.

18               THE COURT:    Okay.

19               All right.    So what's the status of the detention

20    hearing?

21               MR. ROSEN:    We're prepared to proceed.      I talked to

22    defense counsel.     We're prepared to proceed by proffer today.

23    About the, about the detention, the Government still asks,

24    seeks detention under the relevant statutes of 3142.

25               THE COURT:    Okay.    And for, and just to go over those
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 7 of 45
                                                                               7

1     one more time, you're moving under risk of flight?

2                MR. ROSEN:    Both risk of flight and obstruction of

3     justice, your Honor.

4                THE COURT:    Okay.

5                Okay.   So -- and this is not a presumption case.        So

6     I'll hear you.

7                MR. ROSEN:    Okay.

8                Judge, it's the Government's burden to prove by a

9     preponderance of the evidence a risk of flight.          Here, we

10    believe it's a very clear case.        The defendant has been charged

11    by a grand jury now participating in one of the largest, if not

12    the largest, microcap pump-and-dump securities frauds ever

13    brought in, certainly in this District, but most likely as well

14    as in the United States.      The total set forth in the indictment

15    is about $156 million of which Mr. Knox's cut was 6,

16    approximately 6 percent of gross, gross, gross proceeds.

17               He did so through an entity called Wintercap.

18    Wintercap used to be known as Silverton.         I'll refer to it as

19    Silverton right now, but just for the, so the record is clear,

20    if we look at Government Exhibit 5.        The exhibits, I --

21    sorry --

22               THE COURT:    Oh, okay.

23               MR. ROSEN:    -- the exhibits I provided to the Court

24    and I'll let your Honor get --

25               THE COURT:    Okay.
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 8 of 45
                                                                               8

1                MR. ROSEN:    -- get there.

2                THE COURT:    So are there any objections to the, any of

3     the exhibits, Mr. Connolly?

4                MR. CONNOLLY:    No, your Honor.

5                THE COURT:    And how many of them are there?

6                MR. ROSEN:    Seven.

7                THE COURT:    Okay.    So I'm going to admit these seven

8     exhibits for purposes of the hearing without objection.

9          (Government's Exhibits 1 through 7 admitted in evidence)

10               THE COURT:    Yes.

11               MR. ROSEN:    And this was a -- what Exhibit 5 is, your

12    Honor, is a, sort of a register of shares for Wintercap SA, his

13    purported asset management company in Switzerland, and as you

14    can see, Roger Knox is the, the whole, the whole owner of it, a

15    hundred percent of the total shares.

16               So when we're looking at, at the facts, this isn't,

17    this is not a person who's a low-level person in the

18    conspiracy, maybe he got caught up in something.          He's it, him

19    and a business partner and dozens and dozens of co-conspirators

20    around the world.       He led it, he operated it for years, and he

21    profited from signif, significantly and he, and he hid that

22    money in bank accounts around the world.

23               I think I would, you know, I read the, I read the pre

24    -- the -- the probation's officer report -- and obviously, I, I

25    respect Mrs. Walls tremendously -- but I think what's lacking
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 9 of 45
                                                                                9

1     there in recommending $600,000 surety bond for the defendant is

2     it has nothing to do with the case.        It's essentially an

3     arbitrary number.     It doesn't reflect anything about him, the

4     offense he committed, and the monies he made from this offense.

5                The evidence here is absolutely overwhelming.

6     Obviously, there are documents showing he committed fraud, that

7     he led Silverton, e-mails to that effect, e-mails of him

8     setting up all the brokerage accounts and bank accounts around

9     the world.    We have records and documents of him committing

10    fraud on the brokerages by purporting to lie about the number

11    of shares that he and his, and Silverton/Wintercap owned.           We

12    have text messages of him obstructing justice and engaging in

13    that with co-conspirators.       And most notably, we have a, audio

14    calls between him and, and co-conspirators in which he lays out

15    evidence of the fraud in extreme detail.

16               And most note -- and, and one of the other things,

17    point we have to remember is that we did a lot of search

18    warrants in this case, but none on his, on Mr. Knox's accounts.

19    He has no standing, really, to contest the evidence.

20               So when we're thinking about detention I think it's

21    important to know the Government's ready to proceed.            We have

22    our documents and this isn't going to be two years down the

23    road.   We feel we'd be, you know, ready to present the case in

24    fairly rapid, you know, fairly rapid time for a case of this,

25    of this size.
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 10 of 45
                                                                              10

1                  So what's his incentive to flee?      Well, I think almost

2      the better option would be what is his incentive to stay?         He's

3      facing a base offense level of 7, plus 26 for a loss of $150

4      million or more, potential enhancements for money laundering,

5      leadership, number of victims, fraud committed outside the

6      United States.     If he goes to trial, he's looking at Offense

7      Level 41, a criminal history category of 1.         That's 30 years.

8      Even if he accepts responsibility, he's still looking at

9      approximately 20 years in prison, a devastatingly, a

10     devastating amount of time for someone like him in his late

11     40s.   Essentially, he'll be getting out in his late 60s.

12     There's no incentive at all to stay, let alone, we believe, for

13     $600,000.

14                 I found it interesting in the pre-sentence -- in

15     the -- in the probationer's report that he wouldn't tell

16     anything about his assets.      In fact, we don't know anything

17     about him after 2013.     And that's his right under the Fifth

18     Amendment, but the Government does know something about him

19     from this multi-year investigation into fraud.          And I think

20     it's also important to note that "fraud" is a word that really

21     just means lying and we have evidence that he was a liar,

22     someone who cannot be trusted to provide correct information to

23     brokerages, to customers, and to investors who lost over a

24     hundred million dollars.      And that's really what his job was.

25                 And let's look at Exhibit No. 2 because we have to
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 11 of 45
                                                                               11

1      rationalize what $600,000 will do and one of the parts of the

2      Bail Reform Act shows that the court should decline to accept a

3      collateral, the $600,000, if it will not reasonably assure the

4      appearance of the person as required.        And I'm not taking issue

5      at all with the individuals in Lexington he has, he has chosen

6      to put up his, his collateral.       I have no evidence at all that

7      they've been involved in any criminal activity.          I'm not going

8      to say that, but we have to know what we're dealing with here,

9      what $600,000 will buy us, and it buys us nothing.

10               The chart set forth in Exhibit 2 is an estimate.           It's

11     an estimate of assets based on records received by the

12     Government.    Obviously, some of those are older than others

13     because you can't, you know, we don't have subpoena power over

14     Mauritius and UAE, Switzerland, Canada, but what it does show

15     is that there's an estimate of about $12.259 million in cash

16     and a securities balance of just about 36 million.

17               So I guess the question is this:        Would you stick

18     around for 5, 10 percent of your total assets?          No.     The answer

19     is no.   You would leave and if your friends lost your, their

20     home equity, well, you just wire it to them.         You get someone

21     to drop it off at the door, big bag of cash.         There's no

22     incentive because $600,000 will do nothing to impact his

23     lifestyle or anything else.      Some of this money has been

24     frozen, but I don't control what happens in Mauritius, I don't

25     control what happens in Switzerland, and I don't control what
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 12 of 45
                                                                            12

1      happens in Canada.

2                 So I have no assurances that that money will be there

3      and won't be available for his use.

4                 THE COURT:   So if I can just ask you.       With regard to

5      Exhibit 2, which says Estimated Assets --

6                 MR. ROSEN:   That's -- yes.

7                 THE COURT:   -- and it's showing bank accounts in

8      Canada, Malta, Mauritius, Switzerland, the U.S. --

9                 MR. ROSEN:   And UAE.

10                THE COURT:   -- and UAE, okay, and you have Last

11     Balance.   When was that, do you know?

12                MR. ROSEN:   Well, they sort of all -- they're all

13     different because it depends when you get the records back, but

14     generally, within the past year.       And what -- and if I could

15     just jump in there for Malta, we've been in communications with

16     them and I believe from my last communications when we were

17     sending out freeze orders that the cash balance was about $3.4

18     million, I believe.     I don't have that record on me, but that

19     was my, that was my, my last notification.

20                THE COURT:   'Cause you're showing here it's 3,600,000,

21     but --

22                MR. ROSEN:   So it -- it would have been -- that's the,

23     the latest, 3.6.     And that's from them within the past two, two

24     weeks.   And attempts were made to move that money, Judge.

25                THE COURT:   When did that happen?
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 13 of 45
                                                                           13

1                  MR. ROSEN:   After his arrest.

2                  THE COURT:   And do you know who did that?

3                  MR. ROSEN:   I believe it was on his direction as the

4      sole -- the sole -- the, the sole owner and operator of the

5      brokerage accounts.

6                  THE COURT:   So what's your evidence with regard to

7      that?

8                  MR. ROSEN:   Well, I, I'd rather not -- I'd, I'd rather

9      not disclose --

10                 THE COURT:   Because he --

11                 MR. ROSEN:   I, I'd rather not rely -- rely -- if --

12     that, on that prong at this hearing, but --

13                 THE COURT:   Okay.

14                 MR. ROSEN:   -- I --

15                 THE COURT:   'Cause he, he was trying to get a lawyer,

16     too, right?

17                 MR. ROSEN:   He, he was, yeah.    And we're not saying it

18     was done completely illicitly, but what I'm saying is that the

19     -- the -- we believe, you know, from our discussions with Malta

20     that it had -- would have had to -- they wouldn't take

21     direction from anybody but him because his, he was the, the

22     name on the account.

23                 THE COURT:   And so you have frozen all of this, these

24     accounts?

25                 MR. ROSEN:   What I'd say is we've, we've submitted
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 14 of 45
                                                                                  14

1      freeze orders.    They're -- and, and that's why I have no

2      assurances that the countries will freeze, will freeze them

3      because, generally, they have to wait for forfeiture orders,

4      which will come at the end of the case.

5                So my -- what -- it's different than in the U.S. when

6      we have, you know, obviously, seizure warrants.          Countries will

7      do different things.     They'll allow people to get money in

8      violation of freeze orders.      I mean, we're talking about

9      countries like Mauritius, UAE, which I don't, I believe we

10     don't have the freeze orders for them 'cause there's no MLAT

11     agreement with, with the UAE.       I believe so.

12               But it's very difficult with assets hidden abroad in

13     so many different countries to (a) know exactly where his

14     assets are.    As I said, we sort of -- we, we don't know the

15     unknowns that we have, that we, that we don't know.             We don't

16     know which other assets were missing because there's obviously,

17     you know, many different countries and we don't know whether

18     the countries involved will honor our freeze orders until the,

19     you know, the end of the case.

20               THE COURT:    And are -- have these been frozen by you

21     or in the civil matter?

22               MR. ROSEN:    They've been frozen -- the ones that I've,

23     I have frozen have been frozen by MLAT as part of criminal

24     seizure warrants issued here.

25               THE COURT:    And do you think there are other assets
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 15 of 45
                                                                              15

1      that are not listed here?

2                MR. ROSEN:    I'm sure there are, I think.       And, Judge,

3      I'm -- I -- I don't want to, you know, speak out of turn for

4      what, for what I don't know, but I believe that some of the

5      assets were shifted from, fairly recently.         I'm not saying

6      after the arrest, but from the Dubai accounts to other accounts

7      we don't, we don't know about.       And I think that's based on my

8      discussions with others involved in the case.

9                But I'm -- it would be impossible for us to know all

10     of his assets 'cause we're -- the only, the only way we could

11     know that is through MLAT or a MLAT process, which, in some, in

12     some respects, can take a year or more to come back.            So we're

13     -- we're sort of -- we're batting behind this cage of what we

14     know and of course, he didn't provide any information at all

15     to, to Probation.

16               So we have nothing to sort of compare that to and I

17     think that's a, really, a huge factor in, in, in risk of flight

18     because we don't know what he -- what he -- what he owns and

19     what he could provide to people in exchange for helping him,

20     you know, flee across the border into Canada.

21               And I have to note that this case involves control

22     groups, people involved in the fraud in the United States, but

23     it also involves control groups in Mexico and Canada and --

24               THE COURT:    So when you say "control groups," what do

25     you mean by that?
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 16 of 45
                                                                           16

1                  MR. ROSEN:   Control groups essentially, if I could

2      back up a second.

3                  The way his business worked was a -- a -- an

4      individual or group of individuals would take control of a

5      public shell, a shell company.       They would, they would disguise

6      their ownership of the shell because -- the, the reason for

7      that is because SA, SEC rules and regulations require

8      disclosure if you own a certain percentage of a public company

9      and they also in the context of microcap securities prohibit

10     trading over a very small percentage of the shares on a -- on a

11     -- on a -- on a daily basis.       The, the import of that is

12     obvious, which is to prevent things like pump-and-dump schemes

13     and that type, that type of stuff.

14                 So a control group would take control of a, of a

15     public shell, merge it into a private company in a reverse

16     merger, and hide the shares in, generally, offshore nominee

17     entities.     So they'd hide it in the name of a, some random

18     beneficial owner, some guy.      And I have an example of that in

19     the -- in the -- in the -- in the documents here where they

20     chose an individual from Saudi Arabia to be a, be a beneficial

21     owner.   And that's Exhibit 6.

22                 So at that point with the shares controlled by

23     these -- by a -- by an individual or team of individuals but

24     hidden in the names of other people -- it's all about deceit

25     and disguise -- they'd move it over into Mr. Knox's platform,
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 17 of 45
                                                                              17

1      the Silverton platform.      And what Mr. Knox would do is he'd

2      absorb it into his own company, Silverton.         They'd change on

3      the form, the transfer agent forms, they'd change it into

4      Silverton or Wintercap names and then Mr. Knox would parcel it

5      out amongst what they call omnibus brokerage, brokerages

6      accounts, all in his name, Silverton name.         The import of that

7      was to further disguise who owned these actual shares.

8                So the shares were still controlled by these control

9      groups, but all of a sudden they're in these omnibus brokerage

10     accounts in Mr. Knox's control, Silverton.         He would sell them.

11     He would direct the trading we've seen in all the chats as part

12     of pump-and-dump schemes.      And then, he faced a problem.     How

13     do you get the money back from these overseas brokerages

14     accounts to the control groups?

15               So they partnered up with a money transfer agency

16     called WB21 and that is, really, based, based in Europe, but

17     they created bank accounts in the United States in the name of

18     Silverton and Wintercap.      So they'd make it appear that the

19     brokerages were transferring funds from Silverton brokerage

20     accounts into Silverton bank accounts, but they weren't.

21     Because the bank accounts were controlled by different people.

22     Once they were in these Silverton bank accounts in the United

23     States, the money would be transferred into bank accounts in

24     the name of WB21 and from there, the money would be laundered

25     back to the control groups.      The whole purpose of that was to
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 18 of 45
                                                                              18

1      disguise the origin and to disguise and to promote the

2      securities fraud.

3                Because at the end of the day, it's about money.           The

4      people who own the stock, the control groups, want to sell the

5      stock.   The only way they can do it is with people like

6      Mr. Knox and at the end of the day, they want their money back

7      and they did that through this -- this -- this -- this system

8      that served no economic purpose whatsoever other than to

9      disguise and deceit the banks.       The banks were, kept calling

10     Mr., Mr. Gastauer, who controlled WB21, asking about these,

11     these money transfers, which are huge, and he would lie to them

12     and he would tell them that they were his own assets as part of

13     his own investment vehicle called Silverton.

14               It's, it's all lies.      It's all about taking something

15     you can't sell, selling it, and getting your money back and the

16     people left holding the bag are investors in the United States,

17     people, a lot of elderly victims, a lot of people who, some

18     people who are simply trying to cash in and cash out with a

19     quick buck, other people who were taken in by their

20     advertisements or promotions or press releases.          The whole

21     thing's a scam.    It's a complete fraud and there are real

22     victims here because of Mr. Knox.

23               THE COURT:    How many victims are there, do you know?

24               MR. ROSEN:    I mean, there would be thousands,

25     thousands of victims.     We, I mean, we've identified a few
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 19 of 45
                                                                                19

1      through the, the two, the two scams identified in the

2      indictment, EPTI and CURR, people who were, who were obviously

3      taken in, but you look at some of the ages of these people and

4      they're generally elderly, elderly victims, some not.            I'm not

5      saying everybody was.

6                But, you know, you get an e-mail, you get a phone

7      call.   There's boiler rooms involved, the whole process, and

8      Mr. Knox wasn't really part of that, but he did do some funding

9      for a lot of the promotions, notably the EPTI one where they

10     sent a million dollars from America, the, the control group, to

11     Mr. Knox, who then funneled it back to the, to the people doing

12     that promotion.    I mean, he was integrally involved.          This

13     wasn't some, a side business.       This was his job and he made a

14     lot, a lot of money, which he hasn't told the Court about.

15               THE COURT:    So are there any other things that were

16     uncovered during the investigation that suggest that he was

17     avoiding apprehension or any such thing?

18               MR. ROSEN:    Absolutely.    And if we could go to Exhibit

19     4, which is a text message exchange between a cooperating

20     witness and Mr. Knox.     They were arranging a meeting in the

21     United States.    And if you go to Page 3 of that, of that

22     exhibit, it's an August 25th text message from Mr. Knox to

23     Milan Patel.     "I'm not sure if you are aware of this case when

24     a layover between Canada and Mexico didn't go to plan."           They

25     were talking about meeting, perhaps, in Canada or Mexico.              Then
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 20 of 45
                                                                             20

1      he links to a press release involving 40 pump-and-dump schemes

2      in secret owner offshore brokerage firms and he says, "For my

3      clients' and my own freedom to operate, it is prudent to make

4      travel plans wisely.     I will, therefore, not route via USA.

5      Either Canada or Mexico are available."        And the next page he

6      says, "To clarify, I am unable to meet you or a client in the

7      U.S.   I'm able to reschedule in September to Mexico or Canada."

8                When Mr. Knox was arrested he told the agents he had

9      wiped his computer.     We have text messages and in a call he has

10     said that he typically erases his phone prior to travel.          This

11     is someone skilled in the art of deception and he simply cannot

12     be trusted.    He was not coming to the U.S.       We were lucky to

13     apprehend a international criminal and we are prepared to move

14     forward swiftly with justice.

15               He has no ties to the United States.        He has no

16     partner that we know of.      He's a UK citizen living in France

17     working in Switzerland out of a -- out of a -- he lives in both

18     France and Switzerland, actually, and works out of a 400-person

19     village in Switzerland.      He is someone who can travel

20     internationally and blend in.       He committed a massive fraud in

21     the United States, but he refused to travel here and I think

22     that pretty much says it all.

23               One of the factors that we're seeking detention on is

24     obstruction of justice.      He -- and the, the factor, I believe,

25     is whether -- is there -- whether there is a serious risk of
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 21 of 45
                                                                           21

1      obstruction of justice.      We don't have to imagine that here

2      because he has already obstructed justice.         It's in the

3      indictment in Paragraphs 41 through 43 and it's in the, I

4      believe it's in the complaint as well.        When the SEC began

5      investigating a pump-and-dump scheme called EPTI in,

6      essentially, June-July of 2017 him, his partner, and two

7      cooperators began talking about replacing these beneficial

8      owner certificates.     So there, so instead of saying the, these

9      assets were owned by Person X, they then decided to make them

10     owned by Person Y.     And they did that because Person X was

11     connected to the control group.       Persons X, Y, and Z were

12     connected to the control group.

13               So they conspired and they agreed and that's set forth

14     not only in calls that we have recorded with multiple people,

15     but it's also set forth -- I'm not going to go through the

16     entire exhibit -- but a group e-mail chain -- sorry -- a group

17     text message chain done over a secured app where it's Exhibit

18     3.   And they talk about there replacing all these beneficial

19     owner forms with different people so that the SEC would be none

20     the wiser when they came to investigate.

21               And I have to note about the, the use of encrypted

22     apps and the use of these bank accounts located in places like

23     Mauritius, places like the UAE, Canada.        He's not Canadian,

24     he's not from Dubai, and he's certainly not from Mauritius.

25     Again, these are done specifically to evade capture and to hide
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 22 of 45
                                                                               22

1      assets that, so that he can get them later.

2                THE COURT:    And what about the encrypted apps?

3                MR. ROSEN:    Well, encrypted apps are used to shield

4      from law enforcement so that law enforcement can't -- they

5      believe law enforcement cannot intercept these in a, in a T3 or

6      something like that.     So they would use a, an app to, to shield

7      those.

8                So we're being faced with a set of circumstances where

9      his lawyer will ask you, say that he can follow the dictates of

10     the Court, that he'll stick around, but his first inclination

11     when faced with court process, the SEC, was to evade, was to

12     destroy, to replace, and to obstruct.        It's the lies.     Those

13     are the lies that we're here.       Those are the lies that he's

14     been charged with.

15               So -- and that pretty much concludes, your Honor, what

16     I, what I want to say, but we balance all of that against a

17     $600,000 equity of someone he's at least, you know, he's

18     visited a couple times in the past, I guess fairly recently,

19     but is that enough?     I mean, that's not enough when faced with

20     essentially spending the rest of your productive life in

21     prison.   It's simply, your Honor, it's, it's, it's my belief --

22     and I think we've proven by the preponderance -- that nothing

23     can, nothing can keep him here.

24               So we respectfully ask for his detention until trial.

25               THE COURT:    Can I just ask you to go through the
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 23 of 45
                                                                               23

1      exhibits one at a time and make sure I understand what the

2      purpose of them is?

3                MR. ROSEN:    Sure.   And I, and I didn't address Exhibit

4      1, your Honor.    I, I apologize.

5                THE COURT:    That's all right.

6                MR. ROSEN:    But Exhibit 1 is, this was found in his

7      luggage and this is a Blacklight SA.        This is a business card

8      where he's a director of and Blacklight SA was, which he's

9      worked at, I believe -- actually, it says in the, in his

10     Pretrial report -- he's worked at since, is it 2010?            Yeah.   He

11     indicated in 2010 he and his former colleagues began their own

12     asset management company called Blacklight and that's the same

13     thing as Silverton.     It's a -- it's a pump-and-dump -- it's a

14     pump-and-dump fraud machine.

15               So when I say eight years of lying, that's, that's

16     what it's, that's what it's based on.

17               Exhibit 2 is the, the estimated assets we have for

18     him.

19               Exhibit 3 -- and that, that's a lengthy one so I don't

20     want to go that, go through too in depth -- but I think if

21     your, your Honor was to skim it you'll find that what him, the

22     two cooperators, and the co-conspirator in France were

23     discussing was the obstruction prong of the case, the

24     replacement of the beneficial owners from the nominee

25     shareholders holding stock on behalf of the control group with
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 24 of 45
                                                                              24

1      other people.

2                THE COURT:    And who is Silver Arrow, Arum (phonetic),

3      etc.?

4                MR. ROSEN:    Silver -- Silver Arrow is Mr. Knox and

5      Silver Eagle, I believe, is Richard Tarkett Adams (phonetic),

6      who I think is, who is the, a co-conspirator in this case.

7                THE COURT:    Okay.

8                MR. ROSEN:    Exhibit 4 was your Honor's question about

9      whether he, you know, was trying to evade law enforcement in

10     the United States.     That's a text, text message exchange

11     between him and a, and a cooperator.

12               Exhibit 5 shows his entire ownership of the Wintercap

13     criminal enterprise.

14               Exhibit 6 was also found on Mr. Knox incident to his

15     arrest and again, this is a Form A.        This is a beneficial owner

16     identity and what it shows is that he was using these

17     beneficial owners to hide stock on, on behalf of other people.

18     This one is in the name of someone from Saudi Arabia.

19               So the SEC obviously, if they see it's name, the

20     person's from Saudi Arabia it'll be difficult to contact that

21     person and ascertain whether they truly own Bayview Equities,

22     which is a company from the Marshall Islands.         Mr. Knox and his

23     partner would create these companies in the Marshall Islands

24     and you see on, on, you know, Page 2 like the employer, it says

25     "To be determined, real estate development."         I mean, this is
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 25 of 45
                                                                              25

1      not a, a real, a real person, at least from our records.          We

2      have no indication that this Rami Sakka (phonetic) was ever a

3      client of Silverton.     And you see in his personal net worth

4      it's $5 million, but his annual income is $200,000, nice round

5      number.    This is just, in, in my belief, and I don't -- I don't

6      see them -- I don't, you know, from our investigation we've,

7      we've never come across this person as owning anything used by,

8      by Silverton.

9                 And Exhibit 7, the reason I put this in, this is a

10     recent receipt from Delta Hotels in Toronto, Canada where he

11     was before he flew to Mexico and the, the import of that is

12     that, just purely to show that, you know, this is a, an

13     individual paying 600, $700 room, room rate.         This isn't

14     someone, you know -- it's showing he has assets and he's -- and

15     -- which he won't disclose to the Court.         These are very

16     expensive hotels that he stays in for his travel.

17                THE COURT:    So do you have reason to believe that he

18     has other assets just, other than that you, you just don't

19     know?

20                MR. ROSEN:    Well, I -- I -- we've also recovered --

21     yeah.     I mean, yes.   We -- we've, you know, when we searched

22     his -- we did a, you know, search of his bags and wallet as an

23     inventory check.     He, he did have bank, bank cards for other

24     banks that we were not aware of, but -- so the, the point is

25     that it would be impossible for us to know all his assets --
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 26 of 45
                                                                             26

1      and he hasn't disclosed them to the, to the, to the Court --

2      because we have no ability to get documents from these places

3      in any relative ease or quickness.        There's no sort of credit

4      rating bureau we can go to to see what his assets are and we're

5      really, you know, in this context especially, we're relying on

6      disclosure of assets, truthful disclosure and things like that

7      and, and I think what we can, what we can say is that,

8      obviously, that hasn't, hasn't occurred.

9                THE COURT:    And you have two cooperating witnesses?

10               MR. ROSEN:    In -- in the -- in the -- I only want to

11     speak to what's public, your Honor.

12               THE COURT:    I see.

13               MR. ROSEN:    But there are three cooperators set forth

14     in the complaint, coupled with a recording, text messages, and

15     pretty incriminating documents that show direct lies to

16     brokerage houses.

17               THE COURT:    And are you able to sum up what the

18     cooperators have, are telling you?

19               MR. ROSEN:    Sure.    Yes.   I mean, every, everyone has

20     said that Mr. Knox was a fraudster, that they went to him

21     solely to commit fraud and he allowed them to do that.          He knew

22     very well that these stocks were held by control groups, this

23     one located in both the U.S. and in Switzerland.          And it's

24     proven by the fact that no one would ever pay a 6 percent

25     charge to trade securities like this.        I mean, you go to
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 27 of 45
                                                                              27

1      Fidelity you can trade for $5 a, a pop.        No one would ever do

2      that.   The only reason they do that, pay, would pay such a, you

3      know, an, an obscene brokerage fee is because they wouldn't

4      have been able to trade the shares anywhere, anywhere else

5      without an accomplice willing to commit fraud.

6                 And I think that's pretty evident from his text

7      message where, "I'm not traveling to the U.S."          He cites the

8      pump-and-dump case and then says, "I'll meet you in Mexico or

9      Canada."   He knew what, he knew what he was doing.         He knew the

10     laws that he were violating and he did that because he made a

11     ton of money, money we don't have access or control of, you

12     know, to the best of our ability at this point and when you

13     weigh that against the $600,000 in equity that they're willing

14     to put up, it's just, in my opinion, it's a, it's a pretty

15     clear call that that would be pennies for him to just get up

16     and walk away and, you know, provide them with the funds some

17     other way.

18                THE COURT:   Okay.   Thank you.

19                Mr. Connolly.

20                MR. CONNOLLY:    Thank you, your Honor.

21                Your Honor, first I'll very briefly respond to some of

22     the Government's arguments and then I will make my pitch about

23     the conditions that I think and Probation believes will

24     reasonably ensure the appearance of Mr. Knox for the case going

25     forward.
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 28 of 45
                                                                              28

1                  First, Government's position's understandable, given

2      the nature of the allegations.       Government's been investing

3      the, investigating the case for years, living the case.         It's

4      an instinctive reaction in a case like this with somebody's not

5      a U. S. citizen, with the amount of money involved, the

6      guideline sentencing ranges being calculated by the Government

7      to say that the defendant has to be detained.         He's too big a

8      risk of flight, but the Court has an opportunity to step back.

9      The Court hasn't been living with this investigation and the

10     Court can come at this fresh and look at what's being proposed.

11     And that's really the critical aspect here and I'll get to that

12     last.

13                 I would not be arguing to the Court that $600,000

14     pledged by this defendant, given the allegation about his

15     profit and the money involved and the assets, would be adequate

16     to ensure his appearance.      That's ludicrous.     I wouldn't make

17     such a ridiculous argument.      It's a very different context

18     here, given the person who is putting that up and how important

19     that money and how significant that amount of money is to that

20     person and I'll get to that at the end of this argument.

21                 The, the Government cites to the, the deception and

22     the lies.     If, if misrepresentations in the course of a scheme

23     to defraud were the, were grounds to detain a defendant, every

24     defendant in every white-collar fraud case would be detained

25     because that's the nature of a fraud case.         The allegations are
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 29 of 45
                                                                              29

1      always that there were misrepresentations, that there were

2      lies.    There's no even presumption of detention in the statute

3      book based on misrepresentations and the reason there's no

4      presumption is because every fraud case involves allegations of

5      deception.

6                  The assets moved here, I don't have enough information

7      to directly address the assets, but I do know this and it's

8      clear.   It's, it's on the public record.        In Judge Stearns'

9      session with the SEC cases filed previously retained lawyers

10     filed a motion to use money that was transferred from one

11     account into the attorney's IOLTA account.         It was a

12     substantial amount of money, a retainer fee.         The lawyers were

13     open about the source of those funds and they asked Judge

14     Stearns to carve out that money to be used for the defendant's

15     defense based on the Supreme Court's Lewis case.          The court --

16     at the, at the time those funds were wired in the attorneys

17     weren't aware of the TRO.      They didn't know.     It was sealed at

18     the time.     They didn't know where the funds came from, but

19     there was no attempt to hide those assets.         Clearly, at least

20     with respect to those assets, the movement of some assets, it

21     was an attempt to hire lawyers and, of course, that wasn't done

22     secretly.     That was done with the knowledge of the court.

23                 With respect to the guideline sentencing range, the

24     Government has thrown out a calculation, I think, that gets us

25     up to a, a 41 and that sounds terrible, but the reality is in
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 30 of 45
                                                                             30

1      this courthouse where judges are thoughtful and reasoned in

2      implementing sentences -- and I'm not suggesting there's going

3      to be a conviction, but I'm arguing worst case scenario for my

4      client.

5                THE COURT:    Sure.

6                MR. CONNOLLY:     If there is a conviction, when judges

7      weigh massive loss figures with the nature and history of the

8      individual, judges in this courthouse are not sentencing

9      individuals at those ranges.

10               And a perfect example is the TelexFree case.          The

11     Court is probably familiar with it.        The Government touted as,

12     touted it as the biggest Ponzi scheme in Massachusetts history,

13     a $1 billion Ponzi scheme.      The offense level in that case was

14     a 42 and the amount of money involved was, far exceeded the

15     amount of money in this case.       The Government moved for

16     detention in that case.      Ultimately, Judge Hillman said there

17     are conditions that can reasonably ensure the appearance of

18     James Merrill in court.      He released Mr. Merrill on, I believe

19     it was, $900,000.     Some of that money was Merrill's, some of it

20     belonged to friends, and also ordered him, ordered conditions

21     very similar to the conditions being proposed by Probation

22     here.

23               In the Government's argument there opposing release,

24     the Government pointed to a lot of the same things the

25     Government's pointing to here and specifically pointed to all
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 31 of 45
                                                                               31

1      kinds of overseas assets, assets in Brazil, assets that had

2      been moved during the course of the investigation.          This was a

3      case where there was a search warrant executed at TelexFree's

4      headquarters at Marlborough, Massachusetts.         The criminal

5      charges didn't come till much later.

6                So the defendants were aware that the charges were

7      coming.   One of the two owners fled to Brazil.         He's, he's

8      Brazilian.    The American, James Merrill, he stuck around, but

9      before the charges were brought there were massive movements of

10     money from TelexFree's accounts.       The Government pointed to the

11     same thing in arguing for detention there.         Judge Hillman

12     released Mr. Merrill on very stringent conditions.          He went

13     home to his family.     He ultimately showed up in court.       There

14     was a plea.    It was not agreed upon.      It was the Government

15     recommending ten years.      The defendant, I believe, was

16     recommending five.     I believe he ultimately received six, if my

17     memory serves.

18               That's the way the process works here.         Judge Hillman

19     had before him facts about a very serious allegation about a

20     Ponzi scheme that, if believed, constituted a massive, probably

21     the biggest white-collar fraud case in Massachusetts history,

22     but in a well-reasoned decision determined that there were,

23     there were conditions that could reasonably assure that he

24     would return.    He did return.     He complied with all of those

25     conditions and in a case with a guideline sentencing range
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 32 of 45
                                                                               32

1      higher than this case; in fact, worse than this case,

2      Mr. Merrill returned to court, received his sentence, and is

3      doing time right now.     That's how the process works.

4                  There are other recent examples of that.       In the case

5      United States v. Ross McLellan, he was a State Street executive

6      con, convicted of executing a fraud involving approximately $19

7      million.    His sentencing range was 12 to 15 years.        He was on

8      release.    That was actually agreed upon.       But with respect to

9      the reasoned sentences they handed down, the guideline range

10     was approximately 12 to 15 years.       The Government recommended a

11     very reasonable sentence of five years and Judge Sorokin, after

12     trial, gave him 18 months.

13                 I'm not suggesting that's going to be the sentence

14     here, but I think the Court understands the point, which is in

15     these white-collar fraud cases with big numbers, those numbers

16     may drive the sentencing guidelines, but those numbers don't

17     drive and dictate the ultimate sentence.

18                 With respect to the money involved here, the

19     Government argues that $600,000 clearly isn't enough and as I

20     said, it absolutely isn't enough if we're talking about the

21     defendant's money.     A defendant inclined to flee would be more

22     than willing to part with his money.        This is a very different

23     scenario.     What we're proposing here is for this defendant's

24     good friend, David Moore, who's in the court today with his

25     wife, Laurie Ann Moore, they're offering $600,000 of equity in
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 33 of 45
                                                                              33

1      their home.     They do not have a $50 million trust fund.

2      They're hard-working individuals.       I would call them

3      successful, but $500,000 to them is substantial and it's

4      significant.     It's meaningful.    That would amount to the

5      college educations of their two children.         They have a, a son

6      12 and a daughter 13.     That money means a lot to them.

7                 The Court is, of course, free to inquire of David

8      Moore and I would actually invite the Court to and, and

9      recommend to the Court that you inquire of David Moore because

10     I think the request here to release the defendant all comes

11     down to this Court's trust in Mr. Moore.         Because what

12     Mr. Moore is offering is to put up substantial equity in his

13     home.

14                And in, in the interest of full disclosure to the

15     Court, it's not the full equity and the only reason for that is

16     the Moores have purchased a second home in Lexington where they

17     live now and when they pur -- they've already -- they're

18     already on P&S.     When they purchase that home they can't have

19     all of the equity in their home tied up.         Once they move into

20     the new home, they'll be willing to put up, potentially, more

21     equity.    But that's the amount they can put up now that's not

22     going to preclude them from moving forward with a sale that

23     they're already on P&S for.      So they can't undo that sale.

24                They're also offering to have Mr. Knox live in their

25     home.     I have had discussions with them.      I have been very
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 34 of 45
                                                                                 34

1      careful to advise them of what a significant undertaking it is.

2      I didn't just simply ask, "Can he live at your house?"            I told

3      them, "He would likely be on electronic monitoring.             This isn't

4      something that's going to last a month.        This case could last a

5      year.   It could last a year and a half and as time goes on this

6      type of arrangement can become more stressful and you need to

7      understand that if you're willing to undertake this.            In

8      addition, you'll be obligated to the Court to report any

9      violation of conditions by this defendant."         They are fully

10     aware of what their responsibility is and they're willing to

11     undertake that responsibility for Mr. Knox.

12                 They also know the severity of the charges.         They've

13     read the criminal complaint.       They know what type of money is

14     involved.     I talked to them about what the Government believes

15     the sentencing guideline range is.        They're fully aware.

16                 So they're not third-party custodians offering equity

17     who have a complete misunderstanding of the severity of these

18     charges and the seriousness of the potential punishment.             They

19     are fully aware, but that is the trust they have in Mr. Knox

20     with respect to their relationship.        David Moore is a man of

21     impeccable character.     He's a United States citizen, originally

22     from Northern Ireland.      He met Mr. Knox at university.        He has

23     been married for 17 years.      His wife, Laurie Ann, went to the

24     University of Illinois, the MIT Sloan School of Management.

25     They're both employed.      I'm happy to relay the, the employers,
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 35 of 45
                                                                              35

1      if you'd like.     I'd prefer not to on the record if I don't have

2      to.   These are people of high integrity, high character.           They

3      are not going to violate their obligation to this Court.

4                That's the significant piece here.        I would not be

5      arguing to this Court that you release this defendant under

6      these allegations on his own $600,000 pledge.         That would be

7      absurd, but we don't -- when we're talking about a third-party

8      custodian who's willing to take responsibility for effect,

9      essentially, supervising the defendant it's, it's what it means

10     to that person.    It's not what $600,000 means to this

11     defendant.

12               With respect to the Government's contention that it

13     would be easy for this defendant to access money, move money,

14     and then use those assets to reimburse Mr. Moore, that's not

15     going to happen.     Mr. Moore -- you can speak to him --

16     Mr. Moore is not going to accept a nickel from this defendant.

17     If this defendant attempts to violate any conditions, if he's

18     not home at curfew, Mr. Moore is going to call Probation

19     immediately.     Mr. Moore is that supremely confident that the,

20     this defendant, whatever allegation of violations of trust

21     exist in this case, Mr. Moore is supremely confident he is not

22     going to violate Mr. Moore's trust and if he violates

23     Mr. Moore's trust, Mr. Moore will be outraged, outraged and he

24     will be the first person to notify this Court.          That is a

25     substantial, substantial offer, your Honor, and it's different
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 36 of 45
                                                                               36

1      than pledging property belonging to this defendant.

2                Related, relatedly, the defendant also has a

3      girlfriend who lives in the same neighborhood as the Moores,

4      three blocks away.     They were introduced through the Moores.

5      She lives nearby as well.      She's another added layer of

6      security because she, too, will be keeping an eye on the

7      defendant.    She won't have the same responsibility, but she

8      will understand the obligations of the Moores and as a close

9      personal friend of the Moores, if she gets any inkling that

10     this defendant is violating a condition, she is going to report

11     that to the Moores who are going to report it to the Court.

12               Your Honor, the bottom line is that whatever

13     allegations exist in this case about money, misrepresentations,

14     wiping of computers, it's a different scenario now.             He's, he's

15     in front of a court.     Conditions are going to be imposed on him

16     and he is going to be under the watch not only of this Court,

17     but also of his closest friend who's not going to take a

18     chance.   So those conditions are going to ensure that this

19     defendant doesn't flee, similar to James Merrill in the

20     TelexFree case.

21               This Court may not recall, but this Court had a

22     somewhat similar case to this, a pump-and-dump scheme, with a

23     defendant named Jehu Hand.      Ultimately, an agreement was worked

24     out to release him.     Initially, the Government objected.          He's

25     an individual, he's an American citizen, but prior to this case
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 37 of 45
                                                                               37

1      when he was aware there's some investigation he was traveling

2      all over the world, everywhere but the United States, and he

3      got caught attempting to make one entry into the United States.

4      That's somewhat similar to the allegations the Government's

5      making about this defendant.

6                 He was released in this session on conditions,

7      including his own pledge of, of assets, not the pledge of a

8      friend, and not in Massachusetts.       He returned to California

9      and he was on electronic monitoring in his own apartment in

10     California.    Mr. Hand didn't violate any conditions.          He abided

11     by this Court's conditions.      He returned to court for trial.

12     He's convicted and now he's facing sentencing.          That is the

13     process.   Mr. Hand was available to his lawyers to assist in

14     their defense the way Mr. Merrill was available to his lawyers

15     and given that we have conditions that can absolutely ensure

16     that this defendant is not going anywhere, this defendant

17     should be permitted to be on release.        He'll effectively be on,

18     in confinement with the exception of some appointments to go

19     to, except he won't be in a jail.       He'll be in confinement,

20     though, but he'll be in a position to work with his lawyers in

21     what is a very, very complex case with what's going to involve,

22     I imagine, an unusually large amount of discovery.          Him being

23     locked up in this situation is going to make it very difficult

24     for him to work with his lawyers.

25                That, in and of itself, of course, is not a reason to
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 38 of 45
                                                                               38

1      release a defendant, but it's just another layer here.          Given

2      what we have proposed, agreed to by Probation, I suggest there

3      are conditions that can ensure that he will return.

4                I offer Mr. Moore, if you would like to speak to

5      Mr. Moore about his obligations if the Court's willing to

6      release the defendant.

7                Lastly, if the Court's willing to release the

8      defendant on those conditions, we, of course, would have -- I

9      have, I have an appraisal available for the Court.          I think the

10     Court will probably want a title search done to show the clean

11     title.   We will prepare the documents for the clerk's office,

12     the deed, the mortgage.      Everything will be done the right way.

13     That may take a few days, but it will be done the right way.

14               THE COURT:    Anything else, Mr. Rosen?

15               MR. ROSEN:    Yes, very, very briefly.

16               You know, your Honor, I don't, I don't doubt that the

17     Moores, you know, in, intend, but we're talking about a

18     defendant with millions of dollars who's putting up nothing on

19     his own, not a single penny.       He would, he would lose nothing

20     if he was -- if he -- if he simply fled.         And, and, you know,

21     the fact is that these, the, the Moores, both Mr. and

22     Mrs. Moore, they both work fulltime and there would be no one

23     monitoring him during the day, absolutely no one.

24               So he'd be left, essentially, with free rein to do

25     what, whatever he wants.      Obviously, he could cut his bracelet
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 39 of 45
                                                                               39

1      and flee.     That happens all the time.     I think the big

2      difference between the, the cases that defense counsel talked

3      about and this case is that in those cases all the defendants

4      had significant ties to the (a) the United States.          They were

5      United States citizens, but (b) there were ties to their home

6      area like, like McLellan and, I believe, Merrill as well.

7                  So it's not -- it's not the -- it's not the same

8      thing.   And also, I'd note I believe in those cases -- I'm, I'm

9      not a hundred percent positive -- that the defendants were

10     upfront about their assets and, and, and things like that.

11     And, you know, Mr. McLellan worked at State Street and he had

12     legitimate income and the fraud was a, a, a smaller part of

13     that.    Here, Mr. Knox's entire job for at least the past 8

14     years was heading a massive fraudulent empire.

15                 So the -- we're talking about apples and oranges and

16     we're talking about a defendant who won't put up a cent and

17     that $600,000 is something that he could repay in a second.         So

18     there, there's no incentive for him to stay and I think it's

19     pretty, pretty evident that he'll just flee.

20                 THE COURT:   Okay.

21                 MR. CONNOLLY:   Your Honor, I, I don't want to -- I'm

22     not going to --

23                 THE COURT:   No.   Go right ahead.

24                 MR. CONNOLLY:   -- respond to everything.

25                 I just want to point out that with respect to the
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 40 of 45
                                                                                  40

1      assets, that's, that's his, his lawyer's advice because of the

2      allegations in this case and the SEC's case.         That's my advice

3      to Mr. Knox that we not talk about his assets right now.            It

4      doesn't mean that we may not talk about them later.             He's not

5      in a position to talk about his assets right now, given the

6      allegations.    That -- that's -- that -- I think that's clear to

7      the Court.

8                THE COURT:    Okay.

9                I -- I -- I mean, I will just say it does pose a bit

10     of a conundrum.    I think if I'm supposed to be evaluating

11     someone's ability to flee, which I think requires a lot of

12     assets in this day and age, and evade arrest, then it's

13     difficult to do that if you don't know someone's assets.            I do

14     understand having many more assets than the Government already

15     knows about could wind up incriminating him, too.          So I think

16     that, that's just, is what it is.

17               So I do, I do just want to say to Mr. Moore and your

18     wife, thank you very much and, for being here.          I feel like

19     Probation has already, Ms. Walls, has already spoken to you and

20     she memorialized what you said quite well.

21               Yes, sir?

22               MR. MOORE:    Could I, could I just correct, correct

23     some things?

24               THE COURT:    Yes.    Go right ahead.

25               MR. MOORE:    I, and I know the gentleman here, he's
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 41 of 45
                                                                                  41

1      just doing his job, but he, he insinuated that I would accept a

2      bag of cash on my front step.       I, I'm not -- totally wrong.

3      And I think I've already mentioned that to Mr. Connolly.            I --

4      I'd be -- I would be calling him or whoever else, probation

5      office, whoever else that needs to be.        We're not in it for

6      this.   We've been in Lexington 17 years.        We have a lot of

7      friends in the town.     This is not going to happen.

8                 THE COURT:   Sure.

9                 MR. MOORE:   The next thing is he says that we're not

10     in the house during the day.       I, I can work from home, if I

11     need to.   I normally would be there.       I, I do travel for

12     business and we can make plans.       We both flex the job .       We

13     feel very fortunate for that.       I just want to make sure that

14     that's clear.    Don't make a substance about where I go to work.

15     And I do work in Westborough.       I work in Lexington.        I'm, I'm

16     home (indiscernible) day so I can work, I can work anywhere.

17                And I also use a lot of apps.      I use WhatsApp, I use

18     Facebook Messenger, I use Apple iMessage for my family, for my

19     work, and I believe they're considered secured apps.            Also, I

20     work in telecom so that doesn’t mean we all don't use those

21     apps in our daily lives.      They're free to talk to our friends

22     internationally.     That's what -- most people in the world are

23     using WhatsApp.    It's one of the biggest apps in the world and

24     that's just from my, my day job experience.

25                And, and it's, it's insinuated that I might be, you
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 42 of 45
                                                                               42

1      know, doing something wrong if I use WhatsApp because it's a

2      secured app.     Every time you change your phone it tells you

3      you're using a secured app and, and it just happens to be free

4      and it, it's a way of not paying, you know, exorbitant text

5      messaging fees.

6                  And Roger has visited us many times, not just a couple

7      of times.     We met in Michigan in '96.     He was our first

8      visitor.    He's one of my longest friends.       I've known him for

9      nearly 30 years and when we had no money in college and, and

10     we're eating (indiscernible) every, every night.          And he's one

11     of my longest friends and, you know, money is, is not, in this

12     situation it's just, this discussion (indiscernible) of money,

13     but there's things that are bigger than that.         He has the same

14     birthday as our daughter.      He's practically a godparent to our

15     children.     He has -- we have spent more time on vacations with

16     Roger visiting us or us visiting Roger than my blood relatives

17     and certainly Laurie Ann's relatives.

18                 And so there's a, there's a huge connection there in

19     that we were part of a Northern Ireland contingent that ended

20     up going to the university in Scotland together.          And we have

21     friends who were here last week who were very, you know,

22     wishing they could see Roger.       We know they couldn't 'cause of

23     the, the time it takes.      We've got friends, mutual friends that

24     are visiting us for Christmas, which would be another incentive

25     to stay, and can spend Christmas with them.         We were actually
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 43 of 45
                                                                            43

1      actively hoping we could do that if we're back in, you know,

2      Christmas at our house.      (Indiscernible) we were, we were

3      talking about it.

4                  So I know I'm going on and I don't mean to, I don't

5      mean to take up the Court's time, but I just wanted to correct

6      some of those things and, you know, let you hear my voice.         And

7      I travel on business and I stay in hotels that are worth

8      hundreds of dollars and that's just the nature of the world

9      we're in.

10                 And I just, I just don't want anything put on me that

11     I might be accepting a bag of cash.        We will be absolutely

12     inconvenienced as far as kids' college fees.         It is -- is -- if

13     there wasn't a crazy circumstance that happened, if this was --

14     the money we're putting up is equity in our house.          It's, that,

15     that's not going to be easy for us and we want to have as much

16     skin in the game as we can to show that we'll do everything the

17     Court needs us to.

18                 And we had a very long conversation last night, which

19     I really appreciate.     Thank you very much for taking the time

20     to tell us and, and, and spend time with me on the phone.

21                 And, and if there's anything else I can help, I, I

22     just wanted to make sure that's heard.

23                 THE COURT:   Okay.   Thank you very much.

24                 Anything else, Mr. Rosen?

25                 MR. ROSEN:   I think the, his, his own words, the text
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 44 of 45
                                                                                 44

1      messages say it all.     "For my clients' and my own freedom to

2      operate, it is prudent to make travel plans wisely.             I will,

3      therefore, not route via USA.       Either Canada or Mexico are

4      available."

5                And I'm not taking issue with Mr. Moore.         He can say

6      what he wants to say.     It does say in the report that he main,

7      you know, he maintains employment in Westborough and his, his

8      wife is in Burlington.      I wasn't trying to insinuate otherwise,

9      that he works from home, but he's known him for a long time.

10     Did he know -- and, I mean, I don't -- what did he tell him

11     that he did for work?     I mean, he's been involved -- this is a

12     massive, massive case involving his essential job.          And so if

13     he -- it's only a deception of investors and people who are

14     losing large quantities of their own assets so that someone

15     could stay in nice hotels.      But, I mean, what did -- he

16     obviously didn't tell Mr. Moore the truth, too.

17               So I think that should be taken to, into account.

18               THE COURT:    Okay.

19               I, I really appreciate you speaking up, Mr. Moore.

20               So I'm going to take this under advisement.           I'm, I

21     need to look at Probation's report.        I'm going to talk to

22     Probation some more and I'm going to study the Government's

23     exhibits, which are voluminous and I haven't really had a

24     chance to look at them.

25               And what this means is that I'm just not making a
     Case 1:18-cr-10385-NMG Document 32 Filed 02/15/19 Page 45 of 45
                                                                         45

1      decision right now and I'll try to make a decision within the

2      next few days.    I won't try -- I'll try not to let it drag on.

3                In the meantime, if either party has anything further

4      to submit that would be helpful, I'm happy for you to do that.

5      I just ask you, if you decide to do that, to let Kellyann

6      Belmont know so that I don't make a decision without getting

7      your materials. And -- so I'll wait for them, in other words.

8                So okay.     Anything else at this time?

9                MR. ROSEN:    No, your Honor.

10               THE COURT:    Okay.

11               All right.    Thank you --

12         (Proceedings at 2:34 p.m.)

13

14

15                                     CERTIFICATE

16               I, court approved transcriber, certify that the

17     foregoing is a correct transcript from the official electronic

18     sound recording of the proceedings in the above-entitled

19     matter.

20     /s/ Janice Russell                            February 15, 2019

21     Janice Russell, Transcriber                         Date

22

23

24

25
